In re: Alan Lee Bowie, applying for writs of certiorari, prohibition or mandamus.
Writ granted. (See Order).
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable William R. Konrad, Director of the Civil Service Commission of the City of New Orleans, to transmit to the Supreme Court of Louisiana, on or before the 16th day of May, 1975, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Director of the Civil Service Com. of the City of New Orleans and the respondent through counsel shall show cause, in this court, on the date to be fixed, 1975, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.